UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7647


OCTAVIUS BENTLEY,

                  Plaintiff – Appellant,

             v.

GENE M. JOHNSON, Director; JOHN C. JABE, Director,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00253-gec-mfu)


Submitted:    December 3, 2009              Decided:   December 28, 2009


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Octavius Bentley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Octavius     Bentley    appeals     the   district        court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006), as well as the district court’s order denying

Bentley’s “Motion to Vacate.”             We have reviewed the record and

find   no   reversible     error.       Accordingly,          we    affirm    for   the

reasons stated by the district court and deny Bentley’s motion

to   appoint   counsel     on   appeal.       Bentley    v.        Johnson,   7:09-cv-

00253-gec-mfu      (W.D.   Va.   Jul.     31,   2009;     Aug. 12, 2009).            We

dispense    with    oral    argument      because       the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2